DETAILED ACTION
Remarks
This present application has an effective filing date of 16 December 2019.
Claims 1-29 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 202a, 202b and 212b (see figure 2).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “transaction processor operative to process a plurality of incoming transactions...and...generate” in claim 1;
The “transaction processors…each of which is operative to process a specific subset…” in claim 2;
The “transaction processing system…to convert the data…” in claims 12 and 13;
The “transaction processor operative to process a plurality of incoming transactions...and…generate” in claim 1;
The “transaction processors…each of which is operative to process a specific subset…” in claim 16;
The “transaction processing system…to convert the data…” in claims 26 and 27;
The “regression dispatcher operative to deploy...deploy…and automatically select; in claim 29;
The “comparator… operative to…cause…the first version of transaction processor to process…” in claim 29;
The “comparator… operative to…cause…the second version of the transaction processor to process…” in claim 29;
The “comparator… operative to…compare…” in claim 29;
The “comparator… operative to…present…” in claim 29;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, each “by the processor” limitation has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear whether this processor is definite structure or not. While a processor would normally be recognized by one of ordinary skill as having a particular structure, the specification here refers to a “transaction processor” which does not appear to be the same. Note that the issue is not whether or not the processor of the claims refers to a transactional processor but whether or not the term “processor” alone refers to a specific structure or not. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
As to claims 2-14, they are dependent on claim 1 and rejected for the same reasons.
Further as to claim 7, the claim refers to causing of the first version occurring “substantially contemporaneously” with causing of the second version. It is not clear how contemporaneous the first and second causing must be to be considered “substantially” contemporaneous. See M.P.E.P. § 2173.05(b)(III)(IV). Note that the specification provides no clarification. It refers to “substantially contemporaneously, i.e., in parallel” at paragraph [0034], which suggests that “substantially contemporaneously” means in parallel but also refers to “substantially contemporaneously, e.g., in parallel” at paragraph [0045], which suggests that “substantially contemporaneously” may have some other meaning as well. This only adds to the confusion. For the purposes of examination, causing “substantially contemporaneously” will be interpreted as causing in parallel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 15-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2021/0026761) (art made of record – hereinafter Duffy) in view of Moniz et al. (US 9,836,388) (art of record – hereinafter Moniz)

As to claim 1, Duffy discloses a computer implemented method for validating a modified computer implemented transaction processing system, wherein the transaction processing system comprises a transaction processor operative to process a plurality of incoming transactions and, for each of the plurality of incoming transactions, generate a processed output, (e.g., Duffy, par. [0031]: a test for a transaction processing system where the transaction processing system receives data indicative of transactions and processes this data by applying stored rules and generating a result thereof)  the method comprising: 
providing a database coupled with the processor and which stores a plurality of transactions previously processed by the first version of the transaction processing system; (e.g., Duffy, par. [0041]: the historical data may be stored in the claims database 102 and may include a plurality of transactions, such as transactions 302 previously processed)
selecting, automatically by the processor, a subset of the plurality of transactions stored in the database; (e.g., Duffy, par. [0041]: testing system may identify one or more subsets of the plurality of previously processed transactions to test)
for each transaction of the selected subset: 
causing, automatically by the processor the first version of the transaction processor to process the transaction and generate, based thereon, a first processed output; 
causing, automatically by the processor, the second version of the transaction processor to process the transaction and, based thereon, generate a second processed output; (e.g., Duffy, par. [0077]: the testing may include causing the transaction processing system 100 in the modified state [second version] to process each transaction of the one or more identified subsets of the plurality of previously processed transactions and generate a corresponding test result based thereon)
comparing, automatically by the processor, the first processed output to the second processed output to identify any differences therebetween; (e.g., Duffy, par. [0077]: the testing may also include comparing the generated test result [second processed output] to the corresponding result [first processed output] of the corresponding transaction previously processed by the transaction processing system in the current state “(i.e., prior to being modified/upgraded)”. Then, the testing may include determining a fault when the generated test result deviates from the corresponding result of the corresponding transaction previously processed) and 
presenting, by the processor on a display coupled therewith, data indicative of the identified differences (e.g., Duffy, [0055] when the test generator 168 determines a fault, the test generator 18 may generate a message indicating the test was unsuccessful. The test generator 168 may communicate the messages to users using workstations and/or interfaces 116, 118, 122, 120 and 114 [note the displays in Figure 1]; par. [0093]: display 414 may provide a listing of testing results, status and/or errors of a transactions processing system).

However, in an analogous art, Moniz discloses:
deploying, by a processor into a test system, a first version of the transaction processor comprising the transaction processor prior to a modification; (e.g., Moniz, col. 4 ll. 47-59: the candidate stack 114 is a stack operating a software system which is to be validated [second version], such as an altered application stack or new software system or implementation of the software system being adopted for the production system. The authority stack 116 may be a most recent version of a software system [first version] of the production system known to have acceptable functionality; col. 24 ll. 40-43: selecting a particular software system to be used as at least one of the candidate software system or the authority software system; col. 24 ll. 50-53: causing at least part of the selected system resources to be provisioned with the selected one or more particular software system; abstract: at least one request to a production software system and at least one production response to the request; col. 4 ll. 6-7: an indicated first type of client request 120 “(e.g., product search, purchase order, etc.)”)
deploying, by the processor into the test system, a second version of the transaction processor comprising the transaction processor as modified by the modification (see immediately above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second version of Duffy by including the processor deploying those versions, as taught by Moniz, as Moniz would provide the advantage 

As to claim 2, Duffy/Moniz discloses the computer implemented method of claim 1 (see rejection of claim 1 above), Duffy further discloses:
wherein the transaction processor is one of a plurality of transaction processors, each of which is operative to process a specific subset of the plurality of incoming transactions, and (e.g., Duffy, par. [0033]: the modified/updated insurance claims computer system 100 and the insurance claims computer system 100 prior to the modification/upgrade; par. [0020]: a transaction processing system may involve individual software components or functional segments) which has processed a specific subset of the previously processed plurality of transactions stored in the database, wherein the selecting further comprises selecting at least a portion of the specific subset of the previously processed plurality of transactions stored in the database processed by the transaction processor (e.g., Duffy, par. [0041]: historical data may include transactions previously processed by the insurance claims computer system 100 in a then current state. Testing system may identify one or more subsets of the plurality of previously processed transactions to test).

As to claim 3, Duffy/Moniz discloses the computer implemented method of claim 1 (See rejection of claim 1 above), but Duffy does not explicitly disclose further comprising providing a specification of expected differences between outputs of the first and second versions of the transaction processing system based on the modification, and wherein the comparing is further 
However, in an analogous art. Moniz discloses:
further comprising providing a specification of expected differences between outputs of the first and second versions of the transaction processing system based on the modification, and wherein the comparing is further operative to ignore, based on the specification, any expected differences between the first and second processed outputs (e.g., Moniz, col. 7 ll. 16-30: comparator module 208 may receive candidate response 136 [second processed output] and authority response 138 [first processed response] and compares response 136 to 138. Definitions [specification(s)] may be used to define the comparison. Using such definitions, the comparator module 208 may allow differences based on planned functionality changes in the candidate stack 114 to be suppressed “(e.g., ignored”); Col. 17 ll. 30-40: the dashboard service 118 may provide the user with options to select the fields of the response structure to make the comparison on as well as which fields to include in the request log report. For example, in some cases, the dashboard user knows that some fields will be changed due to a change in function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output comparison of Duffy by incorporating ignoring specified expected differences when comparing the outputs, as taught by Moniz, as Moniz would provide the advantage of a means of identifying only important or unacceptable differences. (See Moniz, col.  ll. 20-25).

As to claim 4, Duffy/Moniz discloses the computer implemented method of claim 3 (see rejection of claim 3 above), Duffy further discloses:
further comprising determining, automatically by the processor, that the modification did not alter previously operational functionality of the transaction processing system when no non-ignored differences are identified (e.g., Duffy, par. [0054]: the test generator 168 may not determine a fault when the generated test result does not deviate from the corresponding result of the corresponding transaction previously processed by the transaction processing system 100 prior to being modified).

As to claim 5, Duffy/Moniz discloses: the computer implemented method of claim 1 (see rejection of claim 1), Duffy further discloses:
further comprising providing a specification of previously operational functionality of the transaction processing system to test and wherein the selecting of the subset of the plurality of transactions stored in the database is based thereon (e.g., Duffy, par. [0022]: the proposed system provides an improved user interface that allows a user to select or specify, such as by using a description, particular variables which represent areas or functions of the transactional processing system that are desired to be tested. Based on these selections, the proposed system extracts combinations from prior transactions along with the results of those prior transactions. These transactional pairs form the testing scenarios. This allows a test operator to select combinations that are specifically directed to a recently introduced/created, modified or otherwise critical portion of the transaction processing system).

As to claim 6, Duffy/Moniz discloses the computer implemented method of claim 1 (see rejection of claim 1 above), Duffy further discloses:
wherein the processing of the transaction by the first and second versions of the transaction processor is performed for all of the selected subset of the plurality of transactions to generate an aggregate of the first and second processed outputs and store the aggregate first and second processed outputs in a memory coupled with the processor, the comparing further comprising retrieving the stored aggregate first and second processes outputs and subsequently comparing the aggregate first processed output to the aggregate second processed output to identify any differences therebetween (e.g., Duffy, par. [0053]: the test generator 168 may be executable by the processor 150 to cause the transaction processing system 100 in the modified state to process each transaction of one or more identified subsets of the plurality of previously processed transaction.; par. [0054]: The test generator 168 may then generate a corresponding test result based on the transaction processing system 100 processing the transactions of the one or more identified subsets of the plurality of previously processed transactions. The test generator 168 may also be executable by the processor compare the generated test result to the corresponding result of the corresponding transaction previously processed by the transaction processing system 100 in the then-current state “(i.e., prior to being modified)” [the test results and corresponding results are aggregated because they are stored together in the memory accessible by the processor. They must be retrieved to be compared]; In one embodiment, based on the comparison, the test generator 168 may be executable by the processor 150 to determine a fault when the generated test result deviates from the corresponding result of the corresponding transaction previously processed by the transaction processing system 100 prior to being modified).

As to claim 7, Duffy/Moniz discloses the computer implemented method of claim 1 (see rejection of claim 1 above), but Duffy does not explicitly disclose wherein the causing of the first version of the transaction processor to process the transaction and generate, based thereon, a first processed output occurs substantially contemporaneously with the causing of the second version of the transaction processor to process the transaction and, based thereon, generate a second processed output.  
However, in an analogous art, Moniz discloses:
wherein the causing of the first version of the transaction processor to process the transaction and generate, based thereon, a first processed output occurs substantially contemporaneously with the causing of the second version of the transaction processor to process the transaction and, based thereon, generate a second processed output (e.g., Moniz, Fig. 1 and associated text [note the requests and responses to the candidate and authority occur in parallel]; col. 5 ll. 37-40: the operations of the candidate stack 114 and the authority stack 116 may be performed in parallel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the causing the first and second versions to process transactions of Duffy by incorporating performing that causing in parallel, as taught by Moniz. Duffy discloses that such causing needs to be performed and Moniz discloses that it can be performed in parallel instead of sequentially and predictably accomplish the same result. (See Moniz, col. 5 ll. 37-40 and M.P.E.P. § 2143(I)(B)). Preforming operations in parallel would also provide improved performance.

As to claim 15, it is a system claim having substantially the same limitations as claim 1. Accordingly, it is rejected for substantially the same reasons. Further limitations taught by Duffy, include:
a first, second, third and fourth logic stored in a memory and executable by a processor to cause the processor to perform the various steps of claim (e.g., Duffy, par. [0097]: embodiments of the subject matter described in this specification can be implemented as one or more modules of computer instructions encoded on a computer readable medium. The term “computer-readable medium” shall include ay medium encoding instructions for execution by a processor).

As to claim 16, it is a system claim having substantially the same limitations as claim 2. Accordingly, it is rejected for substantially the same reasons.

As to claim 17, it is a system claim having substantially the same limitations as claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 18, it is a system claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

As to claim 19, it is a system claim having substantially the same limitations as claim 5. Accordingly, it is rejected for substantially the same reasons.

As to claim 20, it is a system claim having substantially the same limitations as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 21, it is a system claim whose limitations are encompassed by those of claim 7. They are taught or obvious for the reasons set forth above with respect to that claim.

As to claim 29, Duffy discloses a system for validating a modified computer implemented transaction processing system, wherein the transaction processing system comprises a transaction processor operative to process a plurality of incoming transactions and, for each of the plurality of incoming transactions, generate a processed output, (e.g., Duffy, par. [0031]: a test for a transaction processing system where the transaction processing system receives data indicative of transactions and processes this data by applying stored rules and generating a result thereof) the system comprising: 
a regression dispatcher operative to automatically select a subset of a plurality of transactions stored in a database which stores a plurality of transactions previously processed by the first version of the transaction processing system; (e.g., Duffy, par. [0041]: the historical data may be stored in the claims database 102 and may include a plurality of transactions, such as transactions 302 previously processed. The testing system may identify one or more subsets of the plurality of previously processed transactions to test [whatever instructions perform his identification being a regression dispatcher]) and 
a comparator coupled with the regression dispatcher (whatever instructions of Duffy perform the following being a comparator, coupled with the above instructions because they use  and operative to, for each transaction of the selected subset: 
cause, automatically, the first version of the transaction processor to process the transaction and generate, based thereon, a first processed output; (e.g., Duffy, par. [0065]: the processor of the transaction processing system 100 [first version] may apply the stored rules to the received transactions and generate a result)
cause, automatically, the second version of the transaction processor to process the transaction and, based thereon, generate a second processed output; (e.g., Duffy, par. [0077]: the testing may include causing the transaction processing system 100 in the modified state [second version] to process each transaction of the one or more identified subsets of the plurality of previously processed transactions and generate a corresponding test result based thereon)
compare, automatically, the first processed output to the second processed output to identify any differences therebetween; (e.g., Duffy, par. [0077]: the testing may also include comparing the generated test result [second processed output] to the corresponding result [first processed output] of the corresponding transaction previously processed by the transaction processing system in the current state “(i.e., prior to being modified/upgraded)”. Then, the testing may include determining a fault when the generated test result deviates from the corresponding result of the corresponding transaction previously processed) and 
present, on a display coupled with the processor, data indicative of the identified differences (e.g., Duffy, [0055] when the test generator 168 determines a fault, the test generator 18 may generate a message indicating the test was unsuccessful. The test generator 168 may communicate the messages to users using workstations and/or interfaces 116, 118, 122, 
	Duffy does not explicitly disclose:
a regression dispatcher operative to deploy, into a test system, a first version of the transaction processor comprising the transaction processor prior to a modification, deploy, into the test system, a second version of the transaction processor comprising the transaction processor as modified by the modification (e.g., Moniz, col. 4 ll. 47-59: the candidate stack 114 is a stack operating a software system which is to be validated [second version], such as an altered application stack or new software system or implementation of the software system being adopted for the production system. The authority stack 116 may be a most recent version of a software system [first version] of the production system known to have acceptable functionality; col. 24 ll. 40-43: selecting a particular software system to be used as at least one of the candidate software system or the authority software system; col. 24 ll. 50-53: causing at least part of the selected system resources to be provisioned with the selected one or more particular software system [whatever instructions of Moniz perform the preceding being the regression dispatcher]; abstract: at least one request to a production software system and at least one production response to the request; col. 4 ll. 6-7: an indicated first type of client request 120 “(e.g., product search, purchase order, etc.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second version of a transaction processor and regression dispatcher selecting transactions previously executed by a first version of the transaction processor of Duffy to include deploying those the first and second version , as taught .

Claims 8-12, 13, 14, 22-27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy  (US 2021/0026761) in view of Moniz (US 9,836,388) in further view of Christen (US 2009/0018866) (art of record – hereinafter Christen).

As to claim 8, Duffy/Moniz discloses the computer implemented method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein each of the plurality of incoming transactions comprises a data object containing data in a first format, the transaction processor operative to process the data object to convert the data therein from the first format to a second format based on a specification.  
However, in an analogous art, Christen discloses:
wherein each of the plurality of incoming transactions comprises a data object containing data in a first format, the transaction processor operative to process the data object to convert the data therein from the first format to a second format based on a specification (e.g., Christen, par. [0003]: a payer organization requires formatting the claim information in a specific format using rules and guidelines, such as ANSI X12 standards for EDI; abstract: first claim result information derived by applying first claim data processing rules to the first claim data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processor of Duffy to include processing input data in a first format to convert it to a second format based on a specification, as taught by 


As to claim 9, Duffy/Moniz/Christen discloses the computer implemented method of claim 8 (see rejection of claim 8 above), but Duffy/Moniz does not explicitly disclose wherein the first format comprises one of a data file, text, email message, spreadsheet, csv, html, or xml.  
However, in an analogous art, Christen discloses:
wherein the first format comprises one of a data file, text, email message, spreadsheet, csv, html, or xml (e.g., Christen, par. [0020]: claims from an input claims directory “(converted to XML format and stored in repository 31)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processor of Duffy to include processing input data in a first format comprising a data file, text, email, spreadsheet, csv or xml and convert it to a second format based on a specification, as taught by Christen, as Christen would provide the advantage of a means of converting data of that type to a required format. (See Christen, par. [0003]).

As to claim 10, Duffy/Moniz/Christen discloses the computer implemented method of claim 8 (see rejection of claim 8 above), but Duffy/Moniz does not explicitly disclose wherein the first and second formats define one of data fields, data types, or data format of the data of the data object.  
However, in an analogous art, Christen discloses:
wherein the first and second formats define one of data fields, data types, or data format of the data of the data object (e.g., Christen, Fig. 3 and associated text, par. [0008]: FIGS. 3 and 4 illustrate UB04 claim reimbursement forms prepared using first and second different sets of claim processing rules [note the fields, the first and second format define the fields because the output (in the second format) comprises fields generated from the input (in the first format)]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processor of Duffy to include processing input data in a first format to convert it to a second format, wherein the first and second format define fields, as taught by Christen, as Christen would provide the advantage of a means of converting the input to a format that comprises fields. (See Christen, par. [0008]).

As to claim 11, Duffy/Moniz/Christen discloses the computer implemented method of claim 8 (see rejection of claim 8 above), but Duffy/Moniz does not explicitly disclose wherein the modification comprises a modification to the specification to cause the transaction processing system to convert the data therein from the first format to a third format different from the second format.  
However, in an analogous art, Christen discloses:
wherein the modification comprises a modification to the specification to cause the transaction processing system to convert the data therein from the first format to a third format different from the second format (e.g., Christen, par. [0030]: Regular Hospital USA is notified of a change to Box 38 for Payer Healthcare UB04 claims. Payer1 wants a particular address to show in box 38. The user copies the rule that handles Box 38 and changes it so that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processor of Duffy to include processing input data in a first format to convert it to a third format, different from a second, as taught by Christen, as Christen would provide the advantage of a means for the processing output to comply with a changed mandatory format. (See Christen, par. [0003]).

As to claim 12, Duffy/Moniz/Christen discloses the computer implemented method of claim 8 (see rejection of claim 8 above), and further discloses to convert the data to the second format (see rejection of claim 8 above) but does not explicitly disclose wherein the modification comprises a modification to the specification to cause the transaction processing system to convert the data therein from a third format, different from the first format, to the second format.  
However, in an analogous art, Helder discloses:
wherein the modification comprises a modification to the specification to cause the transaction processing system to convert the data therein from a third format, different from the first format (e.g., Christen, Figs. 3 and 4 and associated text, par. [0008]: FIGS 3 and 4 illustrate UB04 [format] claim reimbursement forms prepared using first and second different sets of claim processing [i.e., both outputs are in a sense the same format as well]; Fig. 9 and associated text, par. [0032]: a transformation processor in rules processor 15 converts claim data to first claim data in Extensible Markup Language (XML) compatible format [so it was not in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modification of Duffy to include a modification to a specification to cause the transaction processing system to convert transaction data from a third format different from first, to a second format, as taught by Christen, as Christen would provide the advantage of a means of converting the transaction data to a desired format for processing and storage. (See Christen, pars. [0020] and [0022]).

As to claim 13, Duffy/Moniz discloses the computer implemented method of claim 1 (see rejection of claim 1 above), but Duffy/Moniz does not explicitly disclose wherein the identified differences are presented within a context of similarities between the first and second processed outputs.  
	However, in an analogous art, Christen discloses:
wherein the identified differences are presented within a context of similarities between the first and second processed outputs (e.g., Christen, par. [0019]: comparator 35 compares the second claim result information with the first claim result information to identify changed result data elements. Output processor 34 provides a visual display image highlighting fields associated with the changed result data elements; Fig. 9 and associated text, par. [0031]: FIG. 9 highlights that the only rule resultant change 807 to the 1500 form is to add a billing provider phone number in Box 33).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparison of outputs of Duffy/Moniz to include 

As to claim 14, Duffy/Moniz/Christen discloses the computer implemented method of claim 13 (see rejection of claim 13 above), but Duffy/Moniz does not explicitly disclose wherein the identified differences are highlighted in the presentation. 
However, in an analogous art, Christen discloses:
wherein the identified differences are highlighted in the presentation (e.g., Christen, par. [0019]: comparator 35 compares the second claim result information with the first claim result information to identify changed result data elements. Output processor 34 provides a visual display image highlighting fields associated with the changed result data elements;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation of Duffy to include highlighting identified output differences, as taught by Christen, as Christen would provide the advantage of a means for a user to distinguish the changed output elements from the unchanged output elements in the presentation. (See Christen, Fig. 9, par. [0030]).

As to claim 22, it is a system claim having substantially the same limitations as claim 8. Accordingly, it is rejected for substantially the same reasons.

As to claim 23, it is a system claim having substantially the same limitations as claim 9. Accordingly, it is rejected for substantially the same reasons.

As to claim 24, it is a system claim having substantially the same limitations as claim 10. Accordingly, it is rejected for substantially the same reasons.

As to claim 25, it is a system claim having substantially the same limitations as claim 11. Accordingly, it is rejected for substantially the same reasons.

As to claim 26, it is a system claim having substantially the same limitations as claim 12. Accordingly, it is rejected for substantially the same reasons.

As to claim 27, it is a system claim having substantially the same limitations as claim 13. Accordingly, it is rejected for substantially the same reasons.

As to claim 28, it is a system claim having substantially the same limitations as claim 14. Accordingly, it is rejected for substantially the same reasons.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD AGUILERA/Primary Examiner, Art Unit 2196